              Case 19-03056       Doc 5    Filed 01/24/20     Entered 01/24/20 16:18:30           Page 1 of 1

                           United States Bankruptcy Court
                                      District of Connecticut
                                                                                              Filed and Entered
                                                                                                  On Docket
                                                                                              January 24, 2020


In re:
         Clinton Nurseries, Inc. and Clinton Nurseries of Maryland, Inc.                Case Number: 17−31897 jjt
                                            Debtor*                                     Chapter: 11

         Clinton Nurseries, Inc. et al.
                                           Plaintiff(s)
         v.                                                                             Adversary Proceeding
                                                                                        No.: 19−03056 jjt
         Nursery Supplies, Inc.
                                          Defendant(s)




                   NOTICE OF RESCHEDULED PRE−TRIAL CONFERENCE (time change only)


PLEASE TAKE NOTICE that Hearing will be held at 450 Main Street, 7th Floor Courtroom, Room 715B,
Hartford, CT 06103 on February 27, 2020 at 10:00 AM to consider and act upon the following matter(s):


                Adversary case 19−03056. Complaint filed by Eric A. Henzy on behalf of Clinton
                Nurseries, Inc., Clinton Nurseries of Maryland, Inc., Clinton Nurseries of Florida, Inc.,
                Triem LLC against Nursery Supplies, Inc. (Re: Doc #1)




TO THE FILING PARTY: If the you or your attorney fail to participate in the above scheduled hearing, the court
may enter an order denying the matter(s) identified above.


Dated: January 24, 2020
                                                                                      For the Court


                                                                                      Pietro Cicolini
                                                                                      Clerk of Court

United States Bankruptcy Court                                                  Tel. (203) 773−2009
District of Connecticut                                                         VCIS* (866) 222−8029
157 Church Street, 18th Floor                                                   * Voice Case Information System
New Haven, CT 06510                                                             http://www.ctb.uscourts.gov
                                                                                Form 112
